Citation Nr: 1811651	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing in December 2015.  Unfortunately, a written transcript could not be produced due to an audio malfunction that occurred during his testimony.  In February 2016, the Board remanded the issue in order for the Veteran to be afforded a new Board hearing.  The Veteran testified at another Travel Board hearing in November 2016, but again, due to technical problems, a written transcript of this hearing also was unavailable.  The Board remanded again in September 2017 with instruction to provide the Veteran with a hearing.  In November 2017, the Veteran testified during a Board hearing in Boston, Massachusetts, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in its remands of February 2016 and September 2017 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current dental disability consists solely of missing teeth and/or periodontal disease; there is no loss of substance of body of the maxilla or mandible.


CONCLUSION OF LAW

The basic eligibility criteria for a service-connected compensable dental disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a dental disability.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of body of the maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis.  Compensation is not available for loss of the alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered as service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to outpatient dental treatment solely, the evidence must show not only that there was a dental trauma or disease (such as osteomyelitis), but that such trauma or disease caused a loss of substance of body of the maxilla or mandible resulting in a loss of teeth.

In addition to compensation, VA law provides for various categories of eligibility for VA outpatient dental treatment, such as having a compensable service-connected dental condition (Class I eligibility); having a noncompensable service-connected dental condition, provided application for treatment is made within a year after service (Class II eligibility); and having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  There are also categories of treatment for certain homeless veterans (Class II(b) eligibility), for prisoners of war (Class II(c) eligibility), and for certain categories of missing teeth if application is made before April 5, 1983 (Class IIR). 

Other categories include treatment for veterans having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); veterans whose service-connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility). 

Finally, any veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility). 38 U.S.C. § 1712; 38 C.F.R. § 17.161.

Service treatment records and statements by the Veteran establish that two teeth were damaged while the Veteran was in service.  Specifically, tooth 8 was lost and tooth 9 was chipped in February 1968.

VA treatment records from 1999 to 2005 reflect that the Veteran received dental hygienic care but was only eligible for dental work on teeth 8 and 9, to include iterations of a bridge from tooth 6 or 7 to tooth 9.

In a July 2005 statement, the Veteran reported that he has bone trauma related to the premature loss of his teeth which required further dental work.  In his May 2008 claim, he reported that there was trauma to the bone area.  He stated that the original injury was his upper two front teeth but four teeth have been affected and used to bridge the damaged area.  In a January 2009 statement he stated that he did not understand why he was not service-connected for his dental disability.  In his October 2012 substantive appeal, he reported that his most recent implants had to be removed due to severe bone loss.

VA treatment records reflect that in April 2015 the Veteran was recommended to have extractions of teeth 5 through 13 with a maxillary full denture due to nonrestorable caries.  Records reflect that it was explained to him that he was not eligible to receive such treatment for his lower teeth.  He was unsure if he wanted to be fitted for a denture immediately or if such treatment would be provided if he waited, and the procedure was thus delayed while he consulted with his VA primary care dentist.  The extractions were performed in July 2015.  In August 2015 he underwent an alveoplasty of the upper left quadrant.  Records reflect further follow-up treatment related to his denture in November 2015.

At his November 2017 hearing, the Veteran reported that he had received VA treatment for his missing teeth since shortly after separation from service.  He stated that he was told that because of bone trauma to his jaw, they were unable to put a wire into the bone, and that they therefore needed to bridge over to another tooth.  He stated that around 2014 his bridge came loose.  His VA dentist told him that they could not replace the bridge, and that he would get a full upper denture or nothing at all.  He was further told that after he received the denture he would no longer be eligible for dental care from VA.  He elected to proceed with the procedure.  He stated that he has not had additional treatment since this procedure because he was afraid to go back, although he needed work.  At this point he stated that all he was asking was to be found eligible for dental treatment.

As to compensation, the Board finds that the evidence weighs against a finding of a current dental disability eligible for service connection.  Service connection for the purposes of compensation is only available for loss of teeth due to loss of substance of body of the maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis.  While the Veteran reports that his subsequent complications were the result of bone trauma, there is no indication in the record of any bone disorder beyond loss of the alveolar process due to periodontal disease, which is explicitly excluded from eligibility for service connection.  Indeed, the Veteran characterizes his bone loss as a result of his missing teeth, where service connection is only available for missing teeth that are the result of bone lone.  There is no indication of bone loss concurrent or prior to the Veteran's initial tooth loss.  Furthermore, at his November 2017 hearing the Veteran and his representative did not argue that service connection for compensation purposes was warranted for his disability.  For these reasons, the Board finds that the evidence weighs against a finding of a current dental disability eligible for service connection.  Service connection is therefore denied.

The Board has considered whether this appeal includes a claim of entitlement to service connection for VA outpatient dental treatment purposes only, in accordance with Mays v. Brown, 5 Vet. App. 302 (1993).  Such claims are adjudicated by the Veterans Health Administration (VHA) and not the RO.  In this case, the Veteran did not characterize his initial claim as one for treatment eligibility.  Indeed, at his hearing, he claims that he was not aware of his newfound ineligibility until late 2014, more than 6 years after he filed the claim on appeal.  Additionally, he is already service-connected for dental treatment purposes related to teeth 8 and 9.  At his hearing, he claimed that he had been eligible for treatment in the past, but that such eligibility was cut off in 2015.  VA treatment records, on the other hand, show that the Veteran was consistently only considered eligible for treatment related to teeth 8 and 9.  There is no evidence that the refusal of his dentists to replace his bridge in favor of extractions and a maxillary denture was related to his treatment eligibility or was anything other than a medical determination.  Furthermore, treatment records do not show that the Veteran was refused service after his procedure.  He received subsequent care related to his denture, which is fully consistent with the terms of his current service connection for treatment purposes.  There is no record of the Veteran being refused for treatment related to teeth 8 and 9, and he has not given a reason why he should be service connected for treatment of any teeth beyond the two which were injured in service.  As such, the Veteran has articulated neither a benefit he has not already been awarded nor a documented VA determination with which he disagrees.  The Board thus does not have jurisdiction over a treatment eligibility issue.  


ORDER

Service connection for a dental disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


